Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Tsung Wu on 06/27/2022.  Claims 5, 7, 9 and 10 are allowed.

Claims 1-4, 6 and 8  (Canceled).

Claim 5 (Currently amended).      A method for treating a cancer caused by an antioncogene, comprising the following steps: 
step 1) identifying the antioncogene that is at a risk for mutation, wherein a deterioration of the antioncogene causes normal cells of a patient into cancer cells; 
step 2) inserting at least one marker-related gene adjacent to the antioncogene in the normal cells by a gene transfection method, wherein the gene transfection method is performed immediately when the patient is determined to have the risk for the deterioration of the antioncogene, and as the antioncogene deteriorates, the at least one marker-related gene deteriorates as well; the at least one marker-related gene express a marker protein directly or express a protein for a formation of a marker protein; if the at least one marker-related gene includes more than two genes, the more than two genes are placed beside each other in order to produce the marker protein[[.]]; 
step 3) when the marker protein is detected not to express on the cancer cells, administering a virus to attack and dissolve the cancer cells without the marker protein, wherein the normal cells are not attacked by the virus because the normal cells have the marker protein; and 
step 4) once the cancer cells are killed and decreased, implementing combination with chemotherapy and adding immune boosters to help flush out the virus, 
wherein the antioncogene is at least one gene selected from the group consisting of human BRCA1, human BRCA2, human MSH2, and human TP53, and 
wherein the at least one marker-related gene in step 2) is a gene expressing a protein for a formation of an actin tail, the marker protein is the actin tail, and the virus attacks the cancer cells without the actin tail.

Claim 9.  Replace “claim 8” with “claim 5” in line 1.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Doceul et al. (Repulsion of Superinfecting Virions: A Mechanism for Rapid Virus Spread, Science, Vol. 327, pages 873-876, 02/12/2010, see IDS) teach that expressing A33 and A36 is sufficient for actin tail formation (see Fig. 4 and its description on page 875), the Examiner has found no teaching or suggestion in the prior art directed to a method for treating a cancer caused by an antioncogene, comprising the following steps:  step 1) identifying the antioncogene that is at a risk for mutation, wherein a deterioration of the antioncogene causes normal cells of a patient into cancer cells;  step 2) inserting at least one marker-related gene adjacent to the antioncogene in the normal cells by a gene transfection method, wherein the gene transfection method is performed immediately when the patient is determined to have the risk for the deterioration of the antioncogene, and as the antioncogene deteriorates, the at least one marker-related gene deteriorates as well; the at least one marker-related gene express a marker protein directly or express a protein for a formation of a marker protein; if the at least one marker-related gene includes more than two genes, the more than two genes are placed beside each other in order to produce the marker protein;  step 3) when the marker protein is detected not to express on the cancer cells, administering a virus to attack and dissolve the cancer cells without the marker protein, wherein the normal cells are not attacked by the virus because the normal cells have the marker protein; and step 4) once the cancer cells are killed and decreased, implementing combination with chemotherapy and adding immune boosters to help flush out the virus, wherein the antioncogene is at least one gene selected from the group consisting of human BRCA1, human BRCA2, human MSH2, and human TP53, and wherein the at least one marker-related gene in step 2) is a gene expressing a protein for a formation of an actin tail, the marker protein is the actin tail, and the virus attacks the cancer cells without the actin tail.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656